t c memo united_states tax_court rick b ferguson and deanna ferguson petitioners v commissioner of internal revenue respondent docket no filed date ashlea brown walter m ebel iii and joel f hoover for petitioners ann l darnold and h elizabeth h downs for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are i whether petitioners may deduct a settlement payment as a business_expense on a schedule c profit or loss from business ii if not whether petitioners may deduct the settlement as a passthrough loss on a schedule e and iii whether petitioners are entitled to deduct an ordinary_loss from the deemed sale of real_property that was transferred pursuant to the settlement all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference petitioners are husband and wife when they timely filed their petition they resided in arkansas background petitioner rick ferguson has been in the custom home building and construction business for over years mr ferguson’s business is generally 1respondent concedes that there was an error in his calculation of the adjustment from schedule e supplemental income and loss listed in the notice_of_deficiency for necessitating a rule computation as we explain infra note petitioners abandoned their claim of a passthrough deduction for legal fees claimed by mr ferguson’s s_corporation known in his community as rick ferguson custom homes and or rick ferguson homes collectively rick ferguson homes however mr ferguson operates his business through several different entities that engage in various stages of home design and construction mr ferguson serves as a partner shareholder and member in these entities that are organized as partnerships limited_liability companies and corporations he has developed approximately seven subdivisions and built between and homes in central arkansas through these entities this case involves two of mr ferguson’s entities rick ferguson inc rfi is a c_corporation of which mr ferguson was the majority shareholder at all relevant times rfi is the corporation through which mr ferguson operates as a general contractor on custom home construction jobs during the years in issue mr ferguson received a salary of dollar_figure from rfi the second entity pinnacle precast co pinnacle was an s_corporation of which mr ferguson was also the majority shareholder pinnacle manufactured supplied and installed cast stone 2mr ferguson held a ownership_interest in pinnacle during and a ownership_interest in lawsuit and settlement in rfi contracted with a third party homeowners for the sale of three lots in little rock arkansas and the construction of a home on those lots mr ferguson signed the construction_contract on behalf of rfi which agreed to construct a large single-family dwelling for the homeowners and to perform all work necessary to complete the dwelling rfi then subcontracted with subcontractors to perform and supervise the work and to obtain appropriate building permits one of these subcontractors was pinnacle which was hired to produce supply and install cast stone for use in the construction of the dwelling after construction was completed relations between mr ferguson and the homeowners became acrimonious the construction of the dwelling involved the installation of cast stone panels balustrades and columns according to the homeowners the panels balustrades and columns threatened to fall or collapse because of defects in the manufacture and installation of the cast stone the homeowners filed a lawsuit against rfi pinnacle valley falls estates inc vfe and mr ferguson seeking a multimillion-dollar judgment on variou sec_3vfe was an s_corporation owned by mr ferguson that sold the homeowners the lots on which the dwelling was constructed accordingly the homeowners named vfe as a defendant in their claims for restitution and rescission of the construction_contract the homeowners did not allege that vfe continued legal grounds over the course of the litigation the homeowners filed amended and second amended complaints while the homeowners alleged various problems with the construction of the dwelling petitioners and respondent agree that the primary grievance pertained to the cast stone the homeowners alleged in their original complaint that pinnacle improperly manufactured the cast stone and along with rfi improperly installed the defective cast stone in their amended and second amended complaints the homeowners alleged that i pinnacle manufactured the cast stone in such a manner as to render the product defective ii the improper manufacturing of the cast stone coupled with the improper installation caused the balustrades and columns of the home’s exterior to discolor and crack and iii the defective installation of the cast stone included pinnacle’s failure to install expansion joints and weep holes with respect to rfi the homeowners alleged in the complaint amended complaint and second amended complaint that i rfi selected pinnacle to supply the cast stone for the construction_project ii rfi improperly affixed the continued played any other role in the construction of the dwelling neither party in this case contends that vfe was in any way responsible for the costs of the homeowners’ lawsuit cast stone panels to the substrate walls and iii rfi improperly installed the cast stone balustrades on the home’s patio the homeowners identified mr ferguson in their pleadings as the majority stockholder and principal of rfi and pinnacle the homeowners alleged that mr ferguson had misrepresented rfi’s and pinnacle’s expertise in manufacturing and installing cast stone the homeowners also alleged that mr ferguson in concert with pinnacle and rfi elected to use construction methods and materials that reasonable persons would not have employed on the basis of these allegations the homeowners sought to hold mr ferguson jointly and severally liable with rfi and pinnacle for counts of negligence deceit constructive fraud and deceptive trade practices in the lawsuit was settled the homeowners mr ferguson rfi pinnacle and vfe were parties to the settlement agreement which mr ferguson signed in his individual capacity as a part of the settlement mr ferguson 4other than stating that mr ferguson had a relationship of trust with the homeowners from prior business dealings the homeowners’ pleadings do not allege that mr ferguson acted in any capacity other than as the principal and majority shareholder of rfi and pinnacle on the basis of this and other evidence in the record we specifically find that all of mr ferguson’s actions with respect to the construction_project at issue were on behalf of rfi and pinnacle transferred nine parcels of real_estate to the homeowners mr ferguson also gave the homeowners a check which was drawn on his personal bank account in turn the homeowners agreed to release mr ferguson rfi pinnacle and vfe from their claims pinnacle recorded the aggregate value of the check payment and the fair_market_value of the real_estate transfer collectively settlement payment on its books for as a loan from mr ferguson no written loan documents were prepared and no interest was accrued on the loan mr ferguson believed he could treat these amounts as a loan to pinnacle because he believed that the settlement was attributable to the defective cast stone pinnacle had no sales or gross_receipts in and mr ferguson shut it down later that year he assumed pinnacle’s liabilities regarding the recorded loan essentially relieving pinnacle of the obligation to repay him tax returns on it sec_2011 tax_return pinnacle reported gross_receipts of dollar_figure and claimed deductions for ordinary business_expenses which included i dollar_figure 5these properties were actually transferred to the homeowners by three passthrough entities owned by mr ferguson that were not parties to the lawsuit or the settlement agreement the notice_of_deficiency treated mr ferguson as the owner and transferor of the properties rather than the passthrough entities we will deem this a concession by respondent and do the same in legal fees ii the settlement payment and iii an ordinary_loss from the deemed sales of three of nine parcels that were transferred to the homeowners pinnacle reported long-term_capital_gains from the deemed sales of the other six parcels on their income_tax return petitioners reported a passthrough loss from pinnacle and carried it forward to their return petitioners’ income_tax return includes two schedules c for a commercial construction business and a home remodeling business the latter reported net profit of dollar_figure mr ferguson also reported wage income from rfi on petitioners’ and returns notice_of_deficiency respondent timely issued a notice_of_deficiency to petitioners for tax_year sec_2011 and sec_2012 reporting deficiencies of dollar_figure and dollar_figure respectively in the notice respondent disallowed petitioners’ passthrough loss deduction from pinnacle in its entirety instead respondent treated the settlement payment as an unreimbursed employee_business_expense pertaining to mr ferguson’s employment with rfi and disallowed in full pinnacle’s deduction of the legal fees and ordinary_loss respondent allowed petitioners to claim an itemized_deduction for the settlement payment but did not make similar allowances for the legal fees6 or the ordinary_loss from the deemed sales of the parcels respondent’s adjustments resulted in the disallowance of petitioners’ carryforward net_operating_loss for substantial portions of the deficiencies are attributable to the application of the alternative_minimum_tax amt petitioners timely petitioned this court and a trial was held in little rock arkansas 6petitioners assigned error in their petition to respondent’s disallowance of pinnacle’s deduction for legal fees however they did not address the disallowed legal fees at trial or on brief accordingly we deem the issue abandoned see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned 7petitioners reported certain items on their return pertaining to their interest in generic holdings llc generic which is a partnership subject_to the unified_audit and litigation procedures set forth in sec_6221 through tefra partnership procedures for purposes of preparing the notice_of_deficiency on which this case is based respondent treated petitioners’ generic- related partnership items as if they were correctly reported on petitioners’ tax_return however the tax treatment of petitioners’ generic-related partnership items is the subject of an ongoing tefra examination by the commissioner the parties have stipulated that the adjustments necessary to apply the results of the tefra partnership proceeding to petitioners will be treated as computational adjustments under sec_6231 the parties have also stipulated that to the extent any partnership adjustments result in a change to petitioners’ tax_liability attributable to nonpartnership_items which are at issue in this case such change may be treated as a computational adjustment under sec_6231 and assessed credited or refunded accordingly 8this and other numerical adjustments will be addressed by the parties in their rule computation opinion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 the burden_of_proof shifts to the commissioner however to the extent the taxpayer produces credible_evidence with respect to a factual issue relevant to the deficiency the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the commissioner with regard to all reasonable requests for information sec_7491 see also 116_tc_438 the parties stipulated that petitioners have maintained all records required under the code and have cooperated with respondent’s reasonable requests for information however the parties disagree about whether petitioners have produced the requisite credible_evidence so that the burden_of_proof should be shifted to respondent under sec_7491 with respect to the deductibility of the settlement payment we need not resolve this dispute because our conclusions are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 394_f3d_1030 8th cir aff’g t c memo 131_tc_185 supplementing tcmemo_2007_340 110_tc_189 ndollar_figure as for the ordinary_loss claimed by pinnacle for the deemed sales of three transferred parcels we find that petitioners failed to produce credible_evidence to support their return position that pinnacle is entitled to an ordinary_loss deduction see infra part iii accordingly sec_7491 does not apply and the burden_of_proof on this issue remains with petitioners ii the settlement payment a contentions of the parties petitioners argue that pinnacle properly deducted the settlement payment and that they are entitled to their pro_rata share of the deduction according to petitioners the homeowners’ lawsuit is attributable to pinnacle and the payment of the settlement by mr ferguson should be treated as a loan or capital_contribution to the s_corporation in the alternative petitioners contend that the 9if a business meets the requirements of sec_1361 it may elect to be treated as an s_corporation and generally avoid corporate tax sec_1362 sec_1363 an s_corporation like a partnership is a flowthrough entity its income and losses flowthrough to its shareholders who then pay income_tax see sec_1363 sec_1366 provides that an s_corporation shareholder determines his or her tax_liability by taking into account his or her pro_rata share of the s corporation’s continued settlement payment should be deducted on a schedule c10 as an ordinary_and_necessary_expense of a business activity other than employment respondent counters that pinnacle cannot deduct any of the costs pertaining to the lawsuit because it did not pay or incur them respondent further contends that the costs of the lawsuit were the responsibility of rfi accordingly petitioners may deduct the settlement payment only as an unreimbursed employee_business_expense b schedule c deduction we first address petitioners’ argument that they are entitled to deduct the settlement payment as an ordinary and necessary business_expense on a schedule c deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 new colonial ice co continued income losses deductions and credits for the s corporation’s taxable_year ending with or in the shareholder’s taxable_year we have jurisdiction in this deficiency case to redetermine the income and expense items of pinnacle see 135_tc_238 berry v commissioner tcmemo_2018_143 at alli v commissioner tcmemo_2014_15 at n 10it is commonly known that a schedule c is the form a sole_proprietor uses to report income and deductions attributable to the sole_proprietorship v helvering 292_us_435 sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 sec_62 allows deductions for those expenses to be made from gross_income in computing adjusted_gross_income agi except for those expenses_incurred by a taxpayer as an employee the parties agree that petitioners are entitled to deduct the settlement payment as a trade_or_business expense under sec_162 however they disagree as to whether the settlement payment should be deducted from gross_income in computing petitioners’ agidollar_figure respondent asserts that the settlement payment was rfi’s expense because rfi was responsible for the work that gave rise to the homeowners’ lawsuit respondent argues that as a statutory_employee of rfi under sec_3121 11if the settlement payment is treated as an unreimbursed employee_business_expense as respondent determined certain consequences follow the deduction would be limited by sec_67 and petitioners might be subject_to amt liability because miscellaneous_itemized_deductions are not taken into account in the determination of taxpayers’ amt income see sec_56 johnson v commissioner tcmemo_1993_530 sec_3121 and describes individuals who are considered employees regardless of their status under the common_law individuals described in those paragraphs are commonly referred to as statutory employees joseph continued mr ferguson may deduct the settlement payment only as an unreimbursed employee_business_expense petitioners counter that rfi was not mr ferguson’s only trade_or_business according to petitioners they may deduct the settlement payment on a schedule c because mr ferguson paid it to protect his business reputation and by extension his other businesses the deductibility of legal fees depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 426_f2d_1293 8th cir dollar_figure legal expenses paid as ordinary and necessary continued m grey pub accountant p c v commissioner 119_tc_121 aff’d 93_fedappx_473 3d cir sec_3121 defines a statutory_employee as any officer of a corporation petitioners do not contend that statutory employees under sec_3121 may deduct business_expenses on schedules c see cole v commissioner tcmemo_2006_44 revrul_90_93 1990_2_cb_33 cf rosato v commissioner tcmemo_2010_39 holding that a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and may deduct business_expenses on schedule c 13the same criterion has been applied to determine whether a payment made in settlement of litigation constitutes such a business_expense 628_f2d_516 9th cir aff’g 68_tc_960 427_f2d_429 7th cir 68_tc_749 expenses may be deductible on schedule c when the matter generating the expense arises from or is proximately related to a business activity other than employment colvin v commissioner tcmemo_2007_157 slip op pincite aff’d 285_fedappx_157 5th cir test v commissioner tcmemo_2000_ slip op pincite aff’d 49_fedappx_96 9th cir see 8_tc_130 a taxpayer generally must report on schedule a itemized_deductions legal expenses attributable to the taxpayer’s service as an employee see sec_62 102_tc_465 vacated on other grounds 84_f3d_433 5th cir 91_tc_352 test v commissioner tcmemo_2000_362 petitioners do not dispute that mr ferguson was a shareholder and employee of rfi the question therefore becomes whether and to what extent the homeowners’ lawsuit arose from or is proximately related to a business activity of mr ferguson other than his employment with rfi the record establishes that the origin of the homeowners’ lawsuit stems from work performed by rfi and pinnacle rather than a separate trade_or_business of mr ferguson while the homeowners’ complaint amended complaint and second amended complaint alleged various problems with the construction of the dwelling the parties agree that the claims regarding the cast stone were the homeowners’ primary grievance the cast stone work was performed and or supervised by rfi and pinnacle rfi was the general contractor for the construction_project and agreed to perform all work necessary to complete the dwelling pinnacle was subcontracted to produce supply and install cast stone for use in the construction while the homeowners also sued mr ferguson in his individual capacity he was not a party to the construction_contract with the homeowners furthermore the homeowners did not allege that mr ferguson took any_action in the construction of the dwelling other than as the face and controlling shareholder of rfi and pinnacledollar_figure we recognize that mr ferguson had a separate home remodeling business that generated substantial schedule c income for and we do not doubt that he was indeed concerned about the consequences of an unfavorable judgment on this and other business ventures however we are bound by the rule established 14petitioners suggest that mr ferguson was operating rick ferguson homes as a sole_proprietorship and that this entity was separate from rfi however petitioners’ returns for the years in issue do not include schedules c for rick ferguson homes moreover mr ferguson testified that rfi has done business as rick ferguson homes given these facts we decline to find that rick ferguson homes and rfi were separate entities during the construction of the homeowners’ dwelling by gilmore u s pincite to look at the origin of the underlying claim and not the consequences in this case the origin of the claims is the work performed by rfi and pinnacle both of which filed corporate returns for accordingly petitioners cannot deduct the settlement payment on a schedule c c loan to pinnacle we next address petitioners’ primary argument that pinnacle should be treated as having paid the settlement they contend that mr ferguson intended the settlement payment to be a loan to pinnacle because it was responsible for the work that gave rise to the homeowners’ claims whether a particular transaction constitutes a loan is a question of fact to be determined by considering all of the pertinent facts in the case 54_tc_905 and we look for both objective and subjective evidence of the parties’ intent see 532_f2d_1204 8th cir the court_of_appeals for the eighth circuit to which an appeal would lie absent a stipulation to the contrary lists a number of factors to determine whether a bona_fide loan exists such as whether the corporation was so grossly undercapitalized that the loans were in fact needed for capital purposes and were actually intended to be risked capital rather than a loan the purported loans were made in proportion to equity holdings the repayment of the loan was predicated on the success of the venture there was a fixed date for payment of the note and a reasonable expectation of payment by that date the note was subordinated to other corporate debts third parties would have made the loan under the same conditions the claimed loan was secured_by a mortgage or otherwise a provision was made for a sinking_fund to retire the loan the person making the purported loan participated in the management of the corporation and the corporation had a large proportion of debt to equity 387_f2d_451 8th cir rev’g tcmemo_1966_227 see also uneco inc f 2d pincite the factors are not equally significant and no one factor is determinative 74_tc_476 nor are all the factors relevant to every case j s biritz constr co v commissioner f 2d pincite petitioners’ argument that mr ferguson’s payment of the settlement was actually a loan to pinnacle is not supported by the record petitioners cite pinnacle’s treating the settlement payment as a loan on its books as evidence of a bona_fide loan however no loan documents were prepared and the record is devoid of any evidence of a fixed repayment date or repayment schedule no interest or principal was paid_or_accrued on the purported loan which mr ferguson effectively canceled when he ended pinnacle’s operations in furthermore mr ferguson testified that pinnacle had little chance of obtaining third-party financing on its own when he paid the settlement this view was shared by mr ferguson’s accountant who acknowledged at trial that pinnacle’s poor cash position made repayment unlikely on the basis of these facts we find that mr ferguson knew that pinnacle would be unable to repay him when he funded the settlement accordingly mr ferguson did not intend to establish a creditor-debtor relationship with pinnacle and his payment of the settlement was not a loan to the s_corporation d deemed capital_contribution to pinnacle petitioners argue that even if mr ferguson’s payment of the settlement was not a loan the payment was nevertheless attributable to pinnacle’s trade_or_business and deductible by pinnacle as an ordinary and necessary business_expense according to petitioners mr ferguson’s payment of the settlement is a contribution to the capital of pinnacle if it is not a loan see 51_tc_746 stating that payment of corporate expenses by shareholder generally constitutes either a loan or a contribution to the capital of the corporation and is deductible if at all by the corporation 40_tc_961 holding that payments in furtherance of a venture calculated to enrich corporation are capital in nature see also 905_f2d_241 8th cir aff’g 91_tc_713 and 92_tc_192 respondent acknowledges that a shareholder’s payment of corporate expenses may be deemed a capital_contribution in appropriate circumstancesdollar_figure however respondent asserts that a ny conclusion that a capital_contribution to pinnacle was deemed to have been made prior to the payment of the settlement costs would still require a finding that the settlement costs were in fact the expenses of pinnacle despite their payment by rick ferguson according to respondent the court can make no such finding because the settlement costs were solely attributable to rfi in support of his argument respondent contends that i rfi was the general contractor on and bore the ultimate responsibility for the construction_project that gave rise to the homeowners’ lawsuit ii pinnacle was not a party to rfi and the homeowners’ contract and iii the allegations in the homeowners’ lawsuit address rfi’s decisions to use defective materials and rfi’s inadequate installation of the materials citing these factors respondent argues that the cost sec_15respondent does not contend that this principle is inapplicable to s_corporations and obligations arising from the ill-fated construction_project were the responsibility of rfi we believe respondent ignores the realities of pinnacle’s role in the construction_project as mentioned previously the homeowners’ primary grievance pertained to the cast stone in the complaint the homeowners alleged that pinnacle improperly manufactured the cast stone in the amended and second amended complaints the homeowners alleged that pinnacle manufactured the cast stone in such a manner as to render the product defective the amended and second amended complaints further alleged that the improper manufacturing of the cast stone coupled with the improper installation caused the balustrades and columns of the dwelling’s exterior to discolor and crack while respondent avers that pinnacle played no role in the installation of the cast stone the record indicates otherwise the parties stipulated that pinnacle subcontracted with rfi to produce supply and install cast stone for use in the construction of the homeowners’ home the homeowners’ original complaint alleges that pinnacle along with rfi improperly installed the defective cast stone in the amended and second amended complaints the homeowners allege that the defective installation of the cast stone included pinnacle’s failure to install expansion joints and weep holes furthermore pinnacle’s interests were accounted for in the settlement agreement pinnacle was a party thereto and was therefore released by the homeowners from all claims pertaining to the construction_project at issue in the light of these facts we disagree with respondent that the homeowners’ lawsuit was solely attributable to rfi that is not to say however that we agree with petitioners’ contention that the lawsuit was solely attributable to pinnacle rfi was also a party to the settlement agreement as respondent notes the complaint amended complaint and second amended complaint allege that rfi selected pinnacle to supply the cast stone for the construction_project all three pleadings also contain allegations that rfi improperly installed the cast stone furthermore pursuant to its contract with the homeowners rfi was responsible for performing all work necessary to complete the dwelling for the contract_price at trial mr ferguson confirmed that the general contractor--rfi in this case--was ultimately responsible for the construction of the dwelling this court has examined lawsuit allegations to determine who among associated businesses and individuals may deduct legal fees incurred as joint defendants in a lawsuit see hauge v commissioner tcmemo_2005_276 slip op pincite graphic bus sys inc v commissioner tcmemo_1982_167 tax ct memo lexi sec_583 at we have also allocated deductible and nondeductible litigation expenses where appropriate see eg bledsoe v commissioner tcmemo_1995_521 slip op pincite allocating business and personal expenses we believe an allocation of the deduction for the settlement payment is appropriate in this case it is clear from the record that the lawsuit that gave rise to the settlement was partially attributable to rfi and partially attributable to pinnacle furthermore the settlement was paid_by mr ferguson the controlling shareholder of both corporations accordingly after a thorough review of the record including the lawsuit pleadings and the settlement agreement we allocate of the settlement payment to rfi and to pinnacledollar_figure because mr ferguson personally funded the settlement payment of which was an expense of pinnacle we will deem of the payment a capital_contribution to pinnacle see rink v commissioner t c pincite koree v commissioner t c pincite accordingly pinnacle may deduct of the 16because all of mr ferguson’s actions with respect to the construction_project at issue were on behalf of rfi and pinnacle see supra note we allocate of the settlement payment to mr ferguson individually we also allocate to vfe because neither party has argued that vfe bore any responsibility for the costs of the lawsuit settlement payment for and petitioners are entitled to their pro_rata share of any loss this deduction produces because the remaining was an expense of rfi we would normally hold that this portion of the payment is not a deductible expense to petitioners but rather a capital_contribution to the c_corporation see rink v commissioner t c pincite koree v commissioner t c pincite however respondent has conceded that petitioners can deduct amounts paid on behalf of rfi as unreimbursed employee business_expenses on the basis of this concession petitioners may deduct the remaining of the settlement payment as an unreimbursed employee_business_expense iii loss from deemed sale of real_property respondent disallowed an ordinary_loss deduction claimed by pinnacle on it sec_2011 return for the deemed sale of three parcels that were transferred to the homeowners as part of the settlement petitioners argue that either mr ferguson or pinnacle is entitled to deduct the loss in his answering brief respondent concedes that petitioners should be allowed a capital_loss deduction to reflect that in the deemed sales the parcels were relinquished for less than their bases it is unclear from petitioners’ briefs whether they still maintain that the deemed sales should produce an ordinary_loss rather than a capital one sec_1221 provides that a capital_asset is property held by the taxpayer whether or not connected with his trade_or_business congress has provided in sec_1221 eight specific types of property excepted from the definition of a capital_asset see sec_1221 petitioners have not directed the court to any of the exceptions listed in sec_1221 there is scant evidence in the record pertaining to the three parcels at issue and it is unclear why these properties differed from the other six parcels for which capital_gains were reported on their deemed sales accordingly petitioners have not met their burden to prove that they are entitled to an ordinary_loss deduction for the deemed sales of the three parcels we therefore accept respondent’s concession and hold that petitioners are entitled to a capital_loss deduction with respect to these properties we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
